    8:20-cv-00415-JFB-MDN Doc # 9 Filed: 11/20/20 Page 1 of 3 - Page ID # 82



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


XIAOYING HU,
                      Petitioner,                                8:20CV415
           vs.
CHAD WOLF, Acting Secretary of The                     MEMORANDUM AND ORDER
Department of Homeland Security; TODD
BAHENSKY, in his capacity as Director of
Hall County Department of Correction; and
SHAWN BYER, U.S. ICE Field Office
Director for Nebraska;
                      Respondents.




       This matter is before the Court following Petitioner’s petition for a writ of habeas

corpus, Filing No. 1. The Court held an initial hearing with counsel for the parties on

November 19, 2020. Petitioner was initially arrested in Dodge County Nebraska and then

found guilty of keeping a place of prostitution. She was sentenced to one year, and her

release date was February 27, 2020. ICE agents placed a detainer on her and on March

24, 2020, ordered her removal to China. Petitioner has been detained for nearly 9 months

in a Grand Island, Nebraska jail. She files this habeas corpus petition requesting either

(1) deportation, or (2) release from jail. Petitioner is a citizen of China. She came to the

United States on a visitor visa and overstayed her permitted time in 2014. Her son is a

permanent resident of the United States, and her daughter-in-law is a United States

citizen.

       The Court first determines that it has jurisdiction in this case. Demore v. Kim, 538

U.S. 510, 516-17 (2003). Detention that lasts longer than 6 months is presumptively

unreasonable. Zadvydas v. Davis, 533 U.S. 678, 702 (2001). Further, the government

                                             1
    8:20-cv-00415-JFB-MDN Doc # 9 Filed: 11/20/20 Page 2 of 3 - Page ID # 83



may not indefinitely detain an alien where there is “no significant likelihood of removal in

the reasonably foreseeable future.” Id. at 678 and 701. Petitioner’s final removal order

was issued on March 24, 2020, and she argues that detaining a person past the six month

time periods violates 8 U.S.C. § 1231(a)(6). Petitioner did not appeal her decision to the

Board of Immigration Appeals, as she agrees to deportation. Petitioner contends that

both her substantive and procedural due process rights have been violated.

       ICE has held one or two detention hearings since the incarceration and has denied

her requests for release. Petitioner argues there is little chance she will be released in

the reasonably foreseeable future, as two flights scheduled for her have already been

canceled and because China is imposing vigorous testing requirements before allowing

its citizens to return from the United States. Petitioner states she is not a violent person,

did not commit a violent crime, and has relatives in Omaha and Chicago.

       Respondents moved to dismiss this case. The government argues ICE believes

petitioner is a flight risk. More importantly, the government argues the petitioner is likely

to be removed in the foreseeable future. Respondents contend that ICE has already

attempted to place her on two flights to China, but both flights were canceled by the

commercial airlines.   One was scheduled for November 2, 20202, and the other on

December 2, 2020.       At the hearing the government represented that a third flight is

scheduled for early January 2021. Further, respondents contend that a regional level

review of petitioner’s detention will occur on or before December 24, 2020, by

Headquarters Case Management unit (HQ RIO), and petitioner is free to offer new

evidence of her family connections in Omaha to that body.

       Based on the foregoing, the petition, brief, and the arguments at today’s hearing,

the Court shall order further briefing and an additional hearing.

                                             2
8:20-cv-00415-JFB-MDN Doc # 9 Filed: 11/20/20 Page 3 of 3 - Page ID # 84



   THEREFORE, IT IS ORDERED THAT:

1. The Petitioner shall have until December 11, 2020, to file a brief to include: any

   additional arguments she might have as to jurisdiction; a response to respondents’

   brief filed November 19, 2020, Filing No. 7; any evidence of flight risk; and any

   other matters material and relevant to this case; and

2. The respondents shall have until December 15, 2020, to file a reply brief to

   petitioner’s brief, and shall in addition provide the information as to why the

   commercial airlines canceled the designated flights on November 2, 2020, and on

   December 2, 2020; and

3. Petitioner shall promptly provide the Court with information discussed as a possible

   home in Omaha for her if released, and the Court will have an investigative report

   concerning the petitioner’s flight risk and a home study for placement with the

   petitioner’s daughter in law conducted by Pretrial Services to be completed on or

   before December 9, 2020; and

4. The Court hereby schedules a hearing in this matter on December 18, 2020, at

   2:30 p.m. Counsel may appear in person or may appear by phone. A separate

   order will be entered regarding how the hearing will be conducted.

   Dated this 20th day of November, 2020.


                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge




                                         3
